United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0741
Issued: November 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 25, 2021 appellant filed a timely appeal from an August 24, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.3

1
Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from August 24, 2020, the date of OWCP’s decision, was
February 20, 2021. As this fell on a Saturday, appellant had until the next business day, Monday, February 23, 2021,
to file the appeal. Since using April 1, 2021, the date the appeal was received by the Clerk of the Appellate Boards
would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of the U.S.
Postal Service postmark is January 25, 2021, which renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

3
The Board notes that, following the August 24, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
FACTUAL HISTORY
On June 7, 2018 appellant, then a 58-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that date a dog bit his right ankle, while he was in the performance
of duty. OWCP accepted the claim for a right shoulder contusion and complete right shoulder
rotator cuff tear.4
On July 21, 2020 appellant filed a claim for compensation (Form CA-7) for a schedule
award. No medical evidence was provided in support of his claim.
In a July 22, 2020 development letter, OWCP noted that appellant had not provided
medical evidence of permanent impairment in support of his schedule award claim. It requested a
detailed narrative medical report addressing whether his accepted conditions had reached
maximum medical improvement and whether he had any permanent impairment of a scheduled
member in accordance with the sixth edition of the American Medical Associa tion, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides).5 It noted that if appellant’s physician was
unable or unwilling to provide the required report, he should so advise OWCP in writing. OWCP
afforded appellant 30 days to provide the requested medical evidence. No response was received.
By decision dated August 24, 2020, OWCP denied appellant’s claim for a schedule award,
finding that there was no medical evidence to establish that he sustained permanent impairment of
a scheduled member or function of the body.
LEGAL PRECEDENT
The schedule award provisions of FECA, 6 and its implementing federal regulation, 7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage loss of a member shall be determined.
The method used in making such a determination is a matter which rests in the discretion
of OWCP. For consistent results and to ensure equal justice, the Board has authorized the use of
a single set of tables so that there may be uniform standards applicable to all claimants. OWCP
evaluates the degree of permanent impairment according to the standards set forth in the specified

4

OWCP paid a ppellant wage-loss compensation on the supplemental rolls from July 23 through November 10,
2018; on the periodic rolls from November 11 through December 8, 2018; and on the supplemental rolls again from
December 9, 2018 through May 8, 2019.
5

A.M.A., Guides (6 th ed. 2009).

6

Supra note 2.

7

20 C.F.R. § 10.404.

2

edition of the A.M.A., Guides, published in 2009. 8 The Board has approved the use by OWCP of
the A.M.A., Guides for the purpose of determining the percentage loss of use of a member of the
body for schedule award purposes. 9
It is the claimant’s burden of proof to establish permanent impairment of a scheduled
member or function of the body as a result of an employment injury. 10 OWCP’s procedures
provide that, to support a schedule award, the file must contain competent medical evidence, which
shows that the impairment has reached a permanent and fixed state and indicates the date on which
this occurred, describes the impairment in sufficient detail so that it can be visualized on review,
and computes the percentage of impairment in accordance with the A.M.A., Guides.11
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
OWCP accepted that appellant sustained a right shoulder contusion and complete rotator
cuff tear or rupture of right shoulder. On July 21, 2020 appellant filed a claim for a schedule
award.
OWCP on July 22, 2020 requested that appellant submit an impairment evaluation from
his physician addressing the extent of any employment-related permanent impairment using the
A.M.A., Guides. As noted, a claimant must submit an evaluation from a physician that includes a
description of impairment in sufficient detail so that the claims examiner and others reviewing the
file will be able to clearly visualize the impairment with its resulting restrictions and limitations. 12
Appellant, however, has not submitted any medical evidence establishing permanent impairment
of a scheduled member or function of the body due to his accepted conditions. The Board, thus,
finds that appellant has not met his burden of proof.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment. 13

8

For decisions issued after May 1, 2009, the sixth edition of the A.M.A., Guides is used. A.M.A., Guides (6 th ed.
2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (March 2017); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010).
9

K.J., Docket No. 19-1492 (issued February 26, 2020); P.R., Docket No. 19-0022 (issued April 9, 2018); Isidoro
Rivera, 12 ECAB 348 (1961).
10

M.G., Docket No. 19-1627 (issued April 17, 2020); Tammy L. Meehan, 53 ECAB 229 (2001).

11

Supra note 8; B.J., Docket No. 19-0960 (issued October 7, 2019).

12

See D.J., Docket No. 20-0017 (issued August 31, 2021); B.V., Docket No. 17-0656 (issued March 13, 2018);
C.B., Docket No. 16-0060 (issued February 2, 2016); P.L., Docket No. 13-1592 (issued January 7, 2014).
13

Id.

3

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish permanent
impairment of a scheduled member or function of the body, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 24, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

